Citation Nr: 0728854	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-39 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin disorder of the 
legs, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1967 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied service connection for a skin 
condition.  The claims file subsequently was transferred to 
the RO in Seattle, Washington, which confirmed the denial in 
August 2004.  In July 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a skin disorder of 
the legs, secondary to exposure to herbicides in service.  A 
September 2002 VA medical record notes an assessment of skin 
disorder.  A July 2004 VA examination report notes that the 
veteran had a diagnosis of actinic keratosis, for which he 
was referred to a surgeon for an evaluation.  The examiner 
also noted an assessment of seborrheic dermatitis on the 
dorsum of the right hand.

Personnel records confirm that the veteran served in the 
Republic of Vietnam; so exposure to herbicides in service is 
presumed.  38 C.F.R. § 3.309(e).  A VA letter sent to the 
veteran also notes that there was herbicide spraying in the 
veteran's area of operation during his tour in South Vietnam 
and that likely Agent exposure included Agents Orange, Blue, 
and White.  The veteran reportedly flew in six missions over 
the area.

A medical opinion is necessary to determine whether the 
veteran's current skin disorders are related to herbicide 
exposure in service.  Although the veteran is not shown to 
have a skin disease that is presumptively linked to herbicide 
exposure, this does not preclude him from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  A July 
2004 VA examination did not address the etiology of his skin 
disorders.  

The records referred to in the July 2004 VA examination 
report, specifically the finding of actinic keratosis in 
October 2003, are not in the claims file.  The veteran also 
testified that he was scheduled to have some lesions removed 
with a VA facility.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent VA medical records 
dated from 2003 to present addressing the 
veteran's present skin disorders. 

2.  After completion of #1, schedule the 
veteran for a VA dermatology examination 
to determine whether any of his present 
skin disorders are at least as likely as 
not related to his in-service exposure to 
Agents Orange, White, and Blue.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions, and indicate that all of 
the relevant medical evidence of record 
has been reviewed.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be re-adjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



